Order modified by providing for the examination of the defendant Crump (1) as to the facts, circumstances and conditions with reference to the alleged recommendation, advice and representation of that defendant that it was desirable, necessary and imperative that a surgical operation be performed at once upon plaintiff for the removal of a safety pin; (2) the circumstances, conditions and. all other facts and details in connection with the performance by defendant Crump of a surgical operation upon the plaintiff for the removal of said safety pin; (3) all circumstances and conditions and all other facts having a bearing upon the claim of the alleged non-necessity of said operation, and as so modified affirmed, without costs. Rich, Manning, Young and Lazansky, JJ., concur; Kelly, P. J., dissents.